Citation Nr: 0920646	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-26 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period from 
November 4, 2002, to November 9, 2005. 

2.  Entitlement to an initial staged rating in excess of 70 
percent for PTSD for the period from November 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In the July 2004 rating decision, the RO granted entitlement 
to service connection for PTSD, and assigned an initial 
rating of 50 percent, effective November 4, 2002.  The 
Veteran appealed for a higher initial rating.  Since that 
time, a staged higher initial rating of 70 percent has been 
assigned, effective November 10, 2005.  No aspect of the 
Veteran's appeal is satisfied, as the Veteran has continued 
his appeal and the highest available schedular rating has not 
been assigned for his disability.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

At the outset, the Board acknowledges that the Veteran has 
been granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU), 
effective November 10, 2005.  However, a TDIU claim is a 
matter separate from the adjudication of schedular and 
extraschedular increased rating claims.  Even if a TDIU 
rating is awarded, the Veteran is still entitled to fair 
adjudication of those other claims.  See, e.g., Colayong v. 
West, 12 Vet. App. 524, 537 (1999).


FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms for the period from 
November 4, 2002, to November 9, 2005, included dysphoric 
mood, negative self-talk, perceived worsening behavior, 
thought distortion (though he was generally logical), 
frustration with work issues and problems making enough money 
to pay all of his bills, anxiety, a subdued, attenuated, or 
limited affect, and generally mild to moderate social and 
occupational impairment. 

2. For the period from November 10, 2005, to April 15, 2007, 
the Veteran experienced some increases in symptomatology, 
including an incident in which, in December 2005, he drank 
and had a flashback, had a shouting match with a policeman, 
and was taken to the hospital after his new wife told the 
police he had PTSD.  Global assessment of functioning was 
evaluated as 47, representing more serious symptoms and 
occupational and social impairment as well.  Treatment notes 
indicate worsening of depression and nightmares. 

3.  For the period from April 16, 2007, the Veteran's GAF 
scores ranged from 30 to 50; the concern for the Veteran's 
physical well-being is evident from the VA examiners' notes; 
homicidal ideation and potential rage reactions were noted, 
as well as frequent suicidal ideation with plans, restricted 
and blunted affect, having no friends, sleeping 16 hours per 
day, and depressed and anxious mood; and VA examiners 
indicated that the Veteran was not independently 
accomplishing his basic activities of daily living as a 
result of his psychiatric disability.  Validated 
psychological testing corroborated his subjective level of 
distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD for the period from November 4, 2002, 
to November 9, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for an initial disability rating in excess 
of 70 percent for PTSD for the period from November 10, 2005, 
to April 15, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 
9411 (2008).

3.  The schedular criteria for an initial disability rating 
of 100 percent for PTSD for the period from April 16, 2007, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide and (4) must ask the claimant 
to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, the RO provided VCAA notice on the issue 
of entitlement to service connection for PTSD in December 
2002, prior to the award in a July 2004 rating decision of 
entitlement to service connection for PTSD and assignment of 
an initial rating of 50 percent for PTSD.   This appeal 
arises from an April 2005 notice of disagreement with the 
July 2004 rating decision insofar as an initial rating of no 
more than 50 percent was assigned.  As the case arises from a 
notice of disagreement with an initial rating decision, no 
further VCAA notice in this matter is required.  See 38 
C.F.R. 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) (as 
amended by 73 Fed. Reg. 23353 - 23356 (April 30, 2008)); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Thus, no further VCAA notice is required and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the Veteran's claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Rather, the Veteran's appeal as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the Veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The June 2005 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code for rating the 
disability at issue (38 C.F.R. § 4.130, Diagnostic Code 
9411), and included a description of the rating formulas for 
all possible schedular ratings under this diagnostic code.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.
  
Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, records of the 
Social Security Administration (SSA) and reports of VA 
examinations.   The records from the SSA are extensive.  The 
Board acknowledges that a recent decision of the SSA 
indicates that the SSA may have in its possession recent 
documentation from the year 2008 that is not associated with 
the claims files.  However, to the extent that the Board has 
granted in this decision a 100 percent rating for the period 
from April 16, 2007, forward, no benefit would flow to the 
Veteran in remanding this matter to SSA to obtain these 
records in connection with consideration of his claim for a 
higher initial rating for PTSD.  Indeed, the VA claims files 
contain more up-to-date medical information than was in the 
possession of SSA, and all indicated treatment has been 
through VA.  Rather, the Veteran is benefitted by prompt VA 
adjudication of this matter, including assignment of a 100 
percent schedular rating, effective April 16, 2007.  
Additionally, the claims files contain the Veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

Rating Criteria

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 10 
percent rating for PTSD is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  A 30 percent rating for PTSD will be assigned 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent rating will be assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

The Board is to consider the Global Assessment of Functioning 
(GAF) scores that have been reported during the pendency of 
the Veteran's claim.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Standard of Proof

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

As an initial matter, the Board notes that the matter of the 
extent to which the Veteran's service-connected PTSD might be 
considered apart from a sometimes-diagnosed non-service-
connected personality disorder, a non-service-connected 
depressive disorder, and non-service-connected alcohol abuse, 
has been addressed at length in reports of VA examinations in 
May 2004, April 2007, and December 2007.  In essence, the 
examiners found that the symptoms of these conditions largely 
overlap and affect one another, and could not be reasonably 
separated into manifestations of service-connected versus 
non-service-connected disability.  In Mittleider v. West, 11 
Vet. App. 181 (1998) (holding Board must have evidence to 
support separation of symptoms of PTSD from those of 
personality disorder in rating service-connected PTSD), the 
Court asserted that regulations require that when examiners 
are not able to distinguish the symptoms and/or degree of 
impairment due to a service-connected versus a nonservice-
connected disorder, VA must consider all of the symptoms in 
the adjudication of the claim.  

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires that the Board address its reasons 
for rejecting evidence favorable to the Veteran).
 
Staged Rating Periods

The rating period on appeal begins on November 4, 2002, the 
date the RO received the Veteran's claim for service 
connection for PTSD.

November 4, 2002, to November 9, 2005

For the period from November 4, 2002, to November 9, 2005, 
the Veteran is rated as 50 percent disabled.

The Veteran began a course of group psychotherapy at VA in 
January 2003.  The Veteran indicated that he was working when 
he was able and was paying some bills, but did not have 
enough money to pay everything.  A mental health clinic 
treatment record dated January 2003 indicates that the 
Veteran was able to get 8 hours of sleep 20 nights monthly, 
and had a goal to get 8 hours of sleep for 28 nights monthly.  

A mental health assessment/evaluation note from January 2003 
indicates that the Veteran had adequate grooming and was 
engaged and forthcoming.  He had no motor agitation.  His 
speech was productive and not pressured.  His mood was 
dysphoric.  His affect was appropriate to mood and content.  
He had no suicidal ideation.  He expressed concern for 
negative changes in his behavior, and used negative self-
talk.  He had some thought distortion, but was generally 
logical.  He had no perceptual disturbance.  Insight was 
adequate and judgment was adequate.  The psychiatric 
diagnoses were depressive disorder and PTSD.  Global 
assessment of functioning was evaluated as 55.

During VA psychiatric treatment in September 2003, the 
Veteran was noted to have some employment stress that he was 
working through.  On mental status examination, his grooming 
was adequate and his behavior was engaged.  He had no motor 
agitation.  His speech was productive, not pressured, and 
spontaneous.  His mood was dysphoric.  His affect was 
appropriate to mood and content, and of limited range.  He 
had no suicidal ideation, and expressed some frustration with 
work issues.  He had some thought distortion, but was 
generally logical.  He had no perceptual disturbances.  
Insight was adequate.  He was found not to be a danger to 
himself or others.  The diagnoses were PTSD and dysthymia.  
Global assessment of functioning was evaluated as 55.  His 
psychiatric medications were adjusted.  A March 2004 VA 
psychiatric treatment note is very similar.  GAF was 
evaluated as 50.

At a VA examination in May 2004, the Veteran was casually, 
cleanly, and neatly dressed.  He was alert, cooperative, and 
showed reasonably good eye contact.  He was oriented to time, 
place, and person.  His speech was clear and of normal volume 
an articulation.  His affect was subdued, attenuated, and 
mood-congruent.  He did not exhibit overt signs of 
irritation.  His thought process was goal oriented and had no 
derailment, loss or clanging associations, thought blocking 
or neologisms.  He had no signs of delusional or frankly 
paranoid belief systems.  He had not had suicidal ideation or 
attempts.  The diagnoses were PTSD, depressive disorder not 
otherwise specified, and alcohol dependence in sustained 
remission.  GAF of 52 was assigned, because of the overall 
high moderate symptoms associated with low moderate reduction 
of social, vocational, and mental functioning.  The examiner 
generally opined that the Veteran's psychiatric symptoms 
would cause mild to moderate social and occupational 
impairment.  His ability to maintain a logical thinking 
process appeared to the examiner to be adequate and not 
likely to impact his social or vocational functioning.

At VA treatment in June 2005, the Veteran reported that his 
symptomatology remained managed by medication, that his 
stress level was low, and that he had been camping and 
fishing.  He stated that his relationship with his 
significant other had improved.  He was oriented times three, 
had good hygiene, dressed professionally and was cooperative.  
He maintained appropriate eye contact and his affect was 
broad, marked by anxiety at times.  Suicidal and homicidal 
ideation was not an issue.  The diagnosis was PTSD.  

For this period, the criteria for a rating in excess of the 
currently assigned 50 percent are not met.  The Veteran's 
symptoms for this period of time included dysphoric mood, 
negative self-talk, perceived worsening behavior, thought 
distortion (though he was generally logical), frustration 
with work issues and problems making enough money to pay all 
of his bills, anxiety, a subdued, attenuated or limited  
affect, and generally mild to moderate social and 
occupational impairment.  The GAF assessments during this 
time, ranging from 50 to 55, are generally consistent with 
these findings.

The next higher rating of 70 percent is not warranted for 
this period because the Veteran did not display such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  The Board acknowledges 
that the Veteran may arguably have experienced "difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting)," but given the description of these 
problems as mild to moderate by VA clinicians for this 
period, the Board finds that these problems are more 
accurately described as reduced reliability and productivity 
due to such symptoms as disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships, thus better approximating the 
criteria for a 50 percent rating.  During this period the 
Veteran had established some work relationships and developed 
a relationship with his wife-to-be, so that the part of the 
criteria for a 70 percent rating constituting inability to 
establish and maintain effective relationships are not met.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (emphasis added).

Accordingly, the Board finds that a rating in excess of 50 
percent is not warranted for the period from November 4, 
2002, to November 9, 2005.  As the preponderance of the 
evidence is against this aspect of the Veteran's claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

November 10, 2005, to April 15, 2007

For the period from November 9, 2005, to April 15, 2007, the 
Veteran's PTSD is currently rated as 70 percent disabling.

At VA treatment on November 29, 2005, the Veteran was noted 
to be pretty depressed.  He was getting married the following 
Saturday and most of his family was not going to be there.  
He described in detail the in-service plane crash and death 
that precipitated his PTSD.  He stated that he wanted to work 
on his nightmares and depression.  

In December 2005 the Veteran drank and had a flashback.  He 
had a shouting match with a policeman and was thrown to the 
ground and handcuffed.  He was taken to the hospital after 
his new wife told the police he had PTSD.  His VA treating 
clinician advised him not to drink.  

At VA treatment in January 2006 the Veteran was casually 
dressed and groomed.  He was cooperative and made good eye 
contact.  He was alert and oriented, and no deficits of 
cognition were noted.  His mood was good.  His affect was 
pleasant and appropriate.  He had no delusions and no 
hallucinations.  His speech was logical and coherent.  His 
insight was good and his judgment was good.  He had no 
homicidal or suicidal ideation, and he was future-oriented.  
The assessment was PTSD and depression. He was noted to have 
stressors of severe psychiatric and physical illnesses, and 
to be newly married.  GAF was evaluated as 47.

For the period from November 10, 2005, to April 15, 2007, the 
Veteran did experience some increases in symptomatology, 
including an incident in which, in December 2005, he drank 
and had a flashback, had a shouting match with a policeman, 
and was taken to the hospital after his new wife told the 
police he had PTSD.  Global assessment of functioning was 
evaluated as 47, representing more serious symptoms and 
occupational and social impairment as well.  Treatment notes 
indicate worsening of depression and nightmares.  However, no 
suicidal or homicidal ideation was noted.  Speech, insight, 
grooming, cognition, and orientation were all evaluated as 
good or normal.  The Board acknowledges that the incident 
involving the police might be characterized as gross 
inappropriate behavior, one of the criteria for a 100 percent 
rating.  However, given that this was only one instance of 
behavior, and that the Veteran rapidly improved with 
treatment, the Board finds that this is better characterized 
as impaired impulse control (such as unprovoked irritability 
with periods of violence), one of the criteria for a 70 
percent rating.  There were no delusions or hallucinations 
noted.  Thus, there is no showing of meeting or approximating 
the criteria for the next higher rating of 100 percent, i.e., 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Accordingly, for the period from November 10, 2005, to April 
15, 2007, a rating in excess of 70 percent for PTSD is not 
warranted.  As the preponderance of the evidence is against 
this aspect of the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Period from April 16, 2007

The Veteran is currently rated as 70 percent disabled for the 
period from April 16, 2007.  In the Board's view, the 
Veteran's symptomatology is shown to have significantly 
worsened during this period.

At a VA examination on April 16, 2007, the Veteran appeared 
older than his stated age.  He was casually dressed in a 
hunting shirt and military cap, which had numerous military 
pins.  He had wire-rimmed glasses and a neatly trimmed beard 
and goatee.  Eye contact was good.  Speech was of regular 
rate and rhythm, relevant, spontaneous, articulate, and 
coherent.  He presented in a somewhat child-like manner.  He 
was pleasant and cooperative throughout the assessment.  
There were no gross abnormal motor movements, except for some 
psychomotor retardation.  He was alert and oriented times 
three.  Memory was intact for recent and remote events, 
except for some spotty memory regarding specific dates and 
names.  Immediate memory was not tested.  Cognition was felt 
to be intact grossly, except for some mild difficulty with 
concentration, focus and distractability.  Mood was depressed 
and anxious.  Affect was restricted and blunted.  He admitted 
to chronic distrust of others, but denied frank paranoia.  
There was no looseness of associations.  He admitted to 
frequent suicidal ideation and occasional homicidal ideation 
when angry.  He denied current suicidal ideation or homicidal 
ideation, intent or plan, and was able to contract for 
safety.  He presented as somebody who did not wish harm on 
others, but was capable of impulsive acting out behaviors and 
rage reactions to the point of seriously hurting somebody 
during one of his rage reactions.  He presented with periodic 
poor judgment, especially when criticized, judged or angered.  
His poor judgment was further evidenced by his chronic 
impulse control problems.  The psychiatric diagnoses were 
PTSD; alcohol dependence in partial remission; major 
depression, recurrent, severe; pain disorder; and personality 
disorder not otherwise specified (borderline and narcissistic 
traits).  GAF was evaluated as 30.  The examiner opined that 
the Veteran had serious impairment in judgment with frequent 
suicidal ideation.  He was noted to spend most of his day in 
bed, and to be unable to function in numerous aspects of his 
life.  He did not participate in any activities of daily 
living and needed reminders to attend to even basic hygiene 
needs, as well as to take his medication.  He had no job and 
avoided contact with even family members.  He had no friends.  
He had periodic panic attacks.  He presented with serious 
impairment in work, school, family, relations, thinking and 
mood.  He had difficulty with concentration.  The examiner 
opined that it was highly likely that the Veteran would 
mismanage his funds, in light of problems with impulsivity, 
despite legal competency to do so.  He was noted to have 
declining functioning over the years, particularly the last 
two to three years.  The examiner found that it was highly 
unlikely that the Veteran would be able to obtain or maintain 
steady employment based on his current difficulties with 
psychosocial functioning.   

At a VA examination in December 2007, the Veteran appeared 
somewhat older than his stated age.  He was on time for the 
scheduled evaluation, and fully cooperated with interview and 
testing demands.  He was neatly and casually dressed, and 
neatly groomed.  He was oriented to placed and person, but 
stated that the month was November, rather than December.  
His eye contact was intermittent.  He showed a markedly 
restricted range of affect, primarily blunted.  His speech 
was logical and coherent, of normal rate, volume and prosody 
and without evidence of a thought disorder.  There was no 
delusional content expressed.  He described his mood as 
depressed, rating his current level of depression as "8 or 
9" on a scale from 1 to 10, with 10 being the most severe.  
He described a history of depression, stating the in the past 
six months it had become different, a lot worse than in the 
past.  He described feeling no self-worth, feeling worthless, 
and feeling that he could not function.  Loss of appetite and 
sexual interest were reported.   He also reported 
significantly increased sleep in recent months (described as 
16-plus hours per day), with a reported historic pattern of 
sleeping 6 to 7 hours per night.  He acknowledged suicidal 
thoughts with ideas of driving his vehicle off of a bridge.  
He stated that the thoughts come and go, and were without the 
urge or impulse to act on them.  He described having suicidal 
ideations with intent in 2001 when he was in the domiciliary 
homelessness program, resulting in brief psychiatric 
hospitalization.  He described that he thought about his wife 
and how much she loves him and takes care of him, and how at 
such times the suicidal thoughts go away.  He acknowledged 
persistent thoughts of hopelessness.  He specifically denied 
suicidal intent.  He denied homicidal ideations.  He 
described his temper as short-fused, noting that it was worse 
than he was depressed.  He denied physical altercations since 
his time in the Navy.  Psychometric testing, including the 
MMPI-2, was largely consistent with his self-report during 
the interview, indicating significant subjective distress.  
The examiner recounted later in the report that the Veteran 
reported an increase in suicidal thoughts with a plan, 
although he denied intent or urges to act on these thoughts.  
The examiner's psychiatric diagnoses were PTSD; major 
depressive disorder, recurrent, moderate; alcohol dependence, 
in sustained full remission; and personality disorder, not 
otherwise specified.  GAF was evaluated as 50, due to ongoing 
moderate to severe frequency and intensity of PTSD and 
depressive symptoms, with concomitant moderate to severe 
impairment in social functioning (isolation other than wife) 
and severe impairment in occupational functioning.  The 
examiner elaborated that this was consistent with the 
Veteran's clinical GAF ratings which had ranged from 48 to 50 
in the past 18 months.  The examiner noted that the Veteran 
described lack of energy, hypersomnia, etc., that presently 
impacted his daily functioning significantly.  Based upon the 
information compiled in the examination, the examiner opined 
that the Veteran's PTSD signs and symptoms resulted in 
deficiencies in work (irritability and anger outbursts; 
unable to tolerate social work environments); family/ social 
relations (emotional estrangement from wife with whom he is 
closest); mood (persistent mild to moderate depressed mood, 
loss of interest in activities, fatigue, worthlessness); and 
thinking (regular suicidal ideations).  

The Veteran's GAF scores ranged from 30 to 50 over this 
period of time, representing a serious level of 
symptomatology.  The April 16, 2007, GAF score of 30 is 
significant.  A GAF of 30 represents behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  The concern for the 
Veteran's physical well-being is evident from the VA 
examiners' notes.  Homicidal ideation and potential rage 
reactions are noted, as well as frequent suicidal ideation 
with plans (though by the Veteran's account not intent).  
Both VA examiners indicated that the Veteran was not 
independently accomplishing his basic activities of daily 
living as a result of his psychiatric disability.  Validated 
psychological testing corroborated that the Veteran's 
subjective distress was genuine.  As a result, though not all 
of the criteria for a 100 percent rating are met, the Board 
is persuaded that significant aspects of the criteria for a 
100 percent rating are reasonably approximated, and that the 
Veteran has experienced total occupational and social 
impairment as a result.  This is consistent with the 
Veteran's account in December 2007 that his symptoms over 
approximately the past six months were of a different nature 
than in the past.  For these reasons, the Board finds that 
for the period from Aril 16, 2007, the maximum schedular 
rating of 100 percent is warranted.

Extraschedular Evaluation for the Period from November 4, 
2002, to April 15, 2007

The Board has considered whether, for the period for which a 
100 percent rating has not been awarded, this case should be 
referred to the Director, Compensation and Pension Service, 
for extraschedular consideration for rating of the Veteran's 
service-connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes for this period (November 
4, 2002, to April 15, 2007) there is no evidence in the 
claims file of frequent periods of hospitalization for PTSD.  
Further, there is no symptomatology that is exceptional or 
unusual for PTSD, or that falls outside of the schedular 
rating criteria for rating PTSD.  The Veteran experienced 
progressive difficulties over this period of time finding 
employment; however, this appears to have been to a degree 
commensurate with a 70 percent schedular rating.  In the 
context of an assigned schedular 70 percent rating, there is 
nothing to show that these problems created marked 
interference with employment during the period from November 
4, 2002, to April 15, 2007.  The Board acknowledges that the 
Veteran was determined by SSA to be disabled from January 2, 
2005, forward.  To the extent the Veteran was similarly found 
by VA, under VA laws and regulations, to be unemployable due 
to a combination of his service-connected psychiatric and 
physical disabilities, a TDIU was awarded effective November 
10, 2005.  To the extent his PTSD has continued to progress 
and markedly worsen, a 100 percent rating has been granted 
effective April 16, 2007.  In light of the foregoing, the 
Board finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b). 




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD for the period from November 4, 2002, to November 9, 
2005, is denied.

Entitlement to an initial rating in excess of 70 percent for 
PTSD for the period from November 10, 2005, to April 15, 
2007, is denied.

Entitlement to an initial rating of 100 percent for PTSD for 
the period from April 16, 2007, is granted, subject to the 
laws and regulations governing the payment of VA monetary 
benefits.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


